DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 11, none of the prior arts of record, in combination or individual, show or make it obvious a radio frequency module (see fig. 1, 1), comprising a power amplifier (see fig. 1, 11), an inductor (see fig. 1, 12), an external connection terminal (see fig. 1, 131), a low-noise amplifier (see fig. 1, 21), a matching circuit (see fig. 1, 72), and a module substrate (see fig. 4, 91); wherein the inductor connected to the power amplifier; the external connection terminal that is connected to the power amplifier via the inductor and is configured to receive power supply voltage from an outside source (see fig. 1, 131); the matching circuit connected to input of the low-noise amplifier; and wherein the inductor is disposed in the module substrate (see fig. 4, 12A); and wherein the matching circuit is disposed on one the of the first principal surface and the second principal surface (see fig. 3, para. 0074). Dependent claims 2-5 and 12-15, respectively, are in condition for allowance for the same reasoning.
Regarding claim 6, none of the prior arts of record, in combination or individual, show or make it obvious a radio frequency module (see fig. 1, 1), comprising a power amplifier (see fig. 1, 11), an inductor (see fig. 1, 12), an external connection terminal (see fig. 1, 131), a low-noise amplifier (see fig. 1, 21), a matching circuit (see fig. 1, 72), and a module substrate (see fig. 4, 91); wherein the inductor connected to the power amplifier; the external connection terminal that is connected to the power amplifier via the inductor and is configured to receive power supply voltage from an outside source; the matching circuit connected to input of the low-noise amplifier; and wherein the inductor is disposed on one of the first principal surface and the second principal surface, and the matching circuit is disposed on the other of the first principal surface and the second principal surface (see fig. 5, para. 0108). Dependent claims 7-10 and 16-20 are in condition for allowance for the same reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

June 7, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643